Case 1:16-cv-04540-VSB-OTW Document 166-8 Filed 04/18/20 Page 1 of 14




                                 8
Case 1:16-cv-04540-VSB-OTW Document 166-8 Filed 04/18/20 Page 2 of 14
                                                               Page 1
                                                         June 20, 2019




     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
     ------------------------------------------X
     SIBYL COLON,

                                        PLAINTIFF,

                  -against-             Case No.:
                                        16-CV-4540

     THE CITY OF NEW YORK, ET AL,
                                DEFENDANT.
     ------------------------------------------X
     ALLISON WILLIAMS,
                                PLAINTIFF,

                  -against-     Case No.:
                                16-CV-8193
     THE CITY OF NEW YORK, ET AL,
                                DEFENDANT.
     ------------------------------------------X
                        DATE: June 20, 2019
                        TIME: 11:20 A.M.

               DEPOSITION of a non-party
     witness, KENYA SALAUDEEN, taken by the
     Plaintiffs, pursuant to a Subpoena and to
     the Federal Rules of Civil Procedure, held
     at the office of Lexitas Court Reporting
     Service, 48 Wall Street, New York, New York
     10005, before Vanessa L. Kennedy, a Notary
     Public of the State of New York.




             DEITZ Court Reporting... A Lexitas Company
                            800-678-0166
Case 1:16-cv-04540-VSB-OTW Document 166-8 Filed 04/18/20 Page 3 of 14
                                                               Page 2
                                                         June 20, 2019


 1
 2   A P P E A R A N C E S:
 3
 4   FLORESTAL LAW FIRM
       Attorney for the Plaintiffs
 5     SIBYL COLON
       ALLISON WILLIAMS
 6     48 Wall Street
       New York, New York 10005
 7     BY: MARCEL FLORESTAL, ESQ.
            LESLIE K. BENNETT, ESQ.
 8          of Counsel
 9
10   NEW YORK CITY HOUSING AUTHORITY
     GENERAL COUNSEL
11     Attorney for the Defendants
       BRIAN CLARKE
12     MICHAEL KELLY
       250 Broadway
13     New York, New York 10007
       BY: JANE E. LIPPMAN, ESQ.
14
                  *          *          *
15
16
17
18
19
20
21
22
23
24
25




             DEITZ Court Reporting... A Lexitas Company
                            800-678-0166
Case 1:16-cv-04540-VSB-OTW Document 166-8 Filed 04/18/20 Page 4 of 14
                                                               Page 3
                                                         June 20, 2019


 1
 2        F E D E R A L        S T I P U L A T I O N S
 3
 4            IT IS HEREBY STIPULATED AND AGREED by
 5   and between (among) counsel for the
 6   respective parties herein, that filing and
 7   sealing be and the same are hereby waived.
 8
 9            IT IS FURTHER STIPULATED AND AGREED
10   that all objections, except as to the form
11   of the question, shall be reserved to the
12   time of the trial.
13
14            IT IS FURTHER STIPULATED AND AGREED
15   that the within deposition may be sworn to
16   and signed before any officer authorized to
17   administer an oath, with the same force and
18   effect as if signed and sworn to before the
19   Court.
20
21                   *     *     *      *
22
23
24
25




              DEITZ Court Reporting... A Lexitas Company
                             800-678-0166
Case 1:16-cv-04540-VSB-OTW Document 166-8 Filed 04/18/20 Page 5 of 14
                                                               Page 4
                                                         June 20, 2019


 1                         SALAUDEEN
 2   K E N Y A     S A L A U D E E N, called as a
 3   witness, having been first duly sworn by a
 4   Notary Public of the State of New York, was
 5   examined and testified as follows:
 6   EXAMINATION BY
 7   MR. FLORESTAL:
 8          Q.     Good morning, Miss Salaudeen.
 9          A.     Good morning.
10          Q.     The court reporter is taking
11   down everything that is being said in this
12   room today.      She can only take down one of
13   us at a time so please try to let me finish
14   my question before you answer.           Even if you
15   can anticipate where I'm going with my
16   question please let me finish the question
17   so that we can have a nice and clean
18   record.     The court reporter cannot take
19   down a nod of your head or other utterance
20   like mm-hmm's or uh-huh's.          Please make
21   sure to state your responses clearly.             If
22   you don't understand any of my questions
23   please tell me and I will try to rephrase.
24   If you answer a question, I will presume
25   that you understood the question.            If you




             DEITZ Court Reporting... A Lexitas Company
                            800-678-0166
Case 1:16-cv-04540-VSB-OTW Document 166-8 Filed 04/18/20 Page 6 of 14
                                                               Page 7
                                                         June 20, 2019


 1                         SALAUDEEN
 2          A.     Yeah.    I mean, I'd have to
 3   confirm.     I think that's the name.
 4          Q.     How long were you there for?
 5          A.     Four months, maybe.
 6          Q.     Prior to that?
 7          A.     I was with the New York City
 8   Housing Authority.
 9          Q.     Let's talk about that; how long
10   were you with the New York City Housing
11   Authority otherwise known as NYCHA?
12          A.     '15, '16 about -- just shy of
13   two and a half years.
14          Q.     Can you tell us what role you
15   served in during those two and a half years
16   at NYCHA?
17          A.     My title was director of human
18   resources and labor relations.           Director of
19   human resources and labor relations.
20          Q.     What exactly does that entail?
21          A.     I had primary responsibility
22   for all of the services that came out of
23   the human resources department which
24   included employee and labor relations.
25          Q.     What sort of employee and labor




             DEITZ Court Reporting... A Lexitas Company
                            800-678-0166
Case 1:16-cv-04540-VSB-OTW Document 166-8 Filed 04/18/20 Page 7 of 14
                                                               Page 8
                                                         June 20, 2019


 1                         SALAUDEEN
 2   relations services would you be tending to
 3   in the HR department?
 4          A.     Generally I would become
 5   involved in employer (sic) relations and
 6   matters that were escalated from my staff.
 7          Q.     You said employee relations
 8   matters?
 9          A.     Yes.
10          Q.     That were escalated from your
11   staff?
12          A.     Yes.
13          Q.     What exactly does that mean?
14          A.     That means that we had an
15   employee relations unit and concerns,
16   complaints, questions, primarily came
17   through that unit and if it was of a series
18   or egregious enough nature, they would
19   escalate it to me.
20          Q.     Do you recall who were members
21   of that unit, the names of the individuals
22   who made up that unit?
23          A.     I don't recall.
24          Q.     How large was that unit; how
25   many employees did it contain?




              DEITZ Court Reporting... A Lexitas Company
                             800-678-0166
Case 1:16-cv-04540-VSB-OTW Document 166-8 Filed 04/18/20 Page 8 of 14
                                                               Page 9
                                                         June 20, 2019


 1                         SALAUDEEN
 2          A.     It's been a while.        I blocked
 3   it out of my memory so I really don't
 4   recall.
 5          Q.     Does the name Richard Bennardo
 6   mean anything to you?
 7          A.     Yes.
 8          Q.     Was he a member of that unit?
 9          A.     Yes.
10          Q.     Does the name Marla Edmonson
11   mean anything to you?
12          A.     Yes.
13          Q.     Was she a member of that unit?
14          A.     Yes.
15          Q.     What do you currently do at in
16   your current position?
17          A.     I am responsibile for human
18   resources services.
19          Q.     What does that entail?
20          A.     A litany of services; would you
21   like me to go through all of them?
22          Q.     Absolutely.
23          A.     Employee relations, benefits,
24   administration, new hire orientation,
25   guidance, advisement.




             DEITZ Court Reporting... A Lexitas Company
                            800-678-0166
Case 1:16-cv-04540-VSB-OTW Document 166-8 Filed 04/18/20 Page 9 of 14
                                                              Page 10
                                                         June 20, 2019


 1                         SALAUDEEN
 2          Q.     When you say employer
 3   relations, does it entail disciplining
 4   employees if the need should arise?
 5                 MS. LIPPMAN:      Objection.
 6          A.     I don't discipline any
 7   employees.
 8          Q.     Who would do that?
 9          A.     It would be the manager.
10          Q.     Do you advise the manager as to
11   the proper protocol?
12          A.     I do.
13          Q.     Do you have a legal background
14   Miss Salaudeen?
15          A.     I do not.
16          Q.     What is your educational
17   background?
18          A.     Master's degree in
19   organizational leadership.
20          Q.     Why did you leave NYCHA?
21          A.     I was terminated.
22          Q.     Why were you terminated?
23          A.     I don't know.
24          Q.     Do you recall your last day at
25   NYCHA?




              DEITZ Court Reporting... A Lexitas Company
                             800-678-0166
Case 1:16-cv-04540-VSB-OTW Document 166-8 Filed 04/18/20 Page 10 of 14
                                                              Page 11
                                                         June 20, 2019


 1                          SALAUDEEN
 2          A.      The end of March.       I don't
 3    recall what --
 4          Q.      Of what year?
 5          A.      2017.
 6          Q.      Are you familiar with
 7    Sibyl Colon the former director of OPMOM?
 8          A.      I remember her.
 9                  MS. LIPPMAN:      Objection.
10          A.      I remember her name.
11          Q.      How are you familiar with
12    former director of OPMOM Sibyl Colon?
13                  MS. LIPPMAN:      Objection.
14          A.      I can't say I'm familiar with
15    her aside from her name.
16          Q.      Do you recall ever dealing at
17    NYCHA with Sibyl Colon?
18                  MS. LIPPMAN:      Objection.
19          A.      What do you mean by dealing?
20          Q.      Have you ever spoken to her?
21          A.      I would assume yes.
22          Q.      Have you ever worked on a
23    matter with her during your tenure at
24    NYCHA?
25          A.      Not that I recall; nothing




               DEITZ Court Reporting... A Lexitas Company
                              800-678-0166
Case 1:16-cv-04540-VSB-OTW Document 166-8 Filed 04/18/20 Page 11 of 14
                                                              Page 32
                                                         June 20, 2019


 1                         SALAUDEEN
 2    opportunity to finish.
 3           Q.     My apology.
 4           A.     So then there's another
 5    exchange between Laurence Wilensky and
 6    Sybille Louis and Sibyl Colon and then an
 7    email from Sibyl Colon to Richard Bennardo
 8    and Marla Edmonson.
 9           Q.     Richard Bennardo and
10    Marla Edmonson you stated both reported to
11    you; correct?
12                  MS. LIPPMAN:      Objection.
13           A.     At various points in time yes.
14           Q.     Now can you tell us; does NYCHA
15    keep data tabulations of race and ethnicity
16    of their residences?
17           A.     I have no idea.      I do not know.
18           Q.     Do you know why
19    Richard Bennardo and Marla Edmonson would
20    need data tabulations of the racial
21    breakdown of Mill Brook Houses?
22                  MS. LIPPMAN:      Objection.
23           A.     I don't know that they did
24    needed it.     If they needed it, I don't know
25    why.    According to this email, Sibyl




              DEITZ Court Reporting... A Lexitas Company
                             800-678-0166
Case 1:16-cv-04540-VSB-OTW Document 166-8 Filed 04/18/20 Page 12 of 14
                                                              Page 33
                                                         June 20, 2019


 1                         SALAUDEEN
 2    initiated a communication to
 3    Richard Bennardo and Marla Edmonson
 4    forwarding them the attachment, which is
 5    the demographics of residents.           So I don't
 6    see that request came from them, but I see
 7    Sibyl Colon forwarding it to them based on
 8    this Exhibit that you gave me.
 9          Q.      Why would your department, the
10    department that you head, why would they
11    have need of the racial breakdown of the
12    Mill Brook Houses -- well any project
13    property rather?
14          A.      Development.
15          Q.      Development.      Sorry.
16                  MS. LIPPMAN:      Objection.
17          A.      I don't know why HR would have
18    a need for demographics about residents at
19    any of the developments.
20          Q.      Have you ever requested
21    demographics of racial breakdown of
22    developments?
23          A.      I would say no.
24          Q.      Why would you say no?
25                  Why would HR not need the




             DEITZ Court Reporting... A Lexitas Company
                            800-678-0166
Case 1:16-cv-04540-VSB-OTW Document 166-8 Filed 04/18/20 Page 13 of 14
                                                              Page 34
                                                         June 20, 2019


 1                         SALAUDEEN
 2    racial breakdown of developments?
 3                  MS. LIPPMAN:      Objection.
 4            A.    Well, I can tell you why I
 5    wouldn't need the breakdown of residents.
 6    So I would not need the breakdown of the
 7    demographics of residents because my
 8    responsibility was employees not residents.
 9            Q.    When you say I, you led the HR
10    department; correct?
11            A.    Correct.
12                  MS. LIPPMAN:      Objection.
13            A.    I was one of the leaders.
14            Q.    Who was the other leader?
15            A.    Well, ultimate responsibility
16    was CAOs, chief administration officers.
17            Q.    Do you recall that person's
18    name?
19            A.    In August of 2015?
20            Q.    In '15, yes.
21            A.    It could have been
22    Natalie Rivers.
23            Q.    So you've never requested
24    during your tenure at NYCHA a racial
25    breakdown of any development for NYCHA?




               DEITZ Court Reporting... A Lexitas Company
                              800-678-0166
Case 1:16-cv-04540-VSB-OTW Document 166-8 Filed 04/18/20 Page 14 of 14
                                                              Page 75
                                                         June 20, 2019


 1                        SALAUDEEN
 2                 C E R T I F I C A T E
 3
 4    STATE OF NEW YORK            )
                                   :   SS.:
 5    COUNTY OF KINGS              )
 6
 7           I, VANESSA L. KENNEDY, a Notary
 8    Public for and within the State of
 9    New York, do hereby certify:
10           That the witness whose examination is
11    hereinbefore set forth was duly sworn and
12    that such examination is a true record of
13    the testimony given by that witness.
14           I further certify that I am not
15    related to any of the parties to this
16    action by blood or by marriage and that I
17    am in no way interested in the outcome of
18    this matter.
19           IN WITNESS WHEREOF, I have hereunto
20    set my hand this 6th day of July 2019.
21
22
23           __________________________________
                        VANESSA L. KENNEDY
24
25




             DEITZ Court Reporting... A Lexitas Company
                            800-678-0166
